Sub-Item 77O Dreyfus Premier Investment Funds, Inc. Dreyfus Large Cap Value Fund On April 11, 2011, Dreyfus Large Cap Value Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 6,110 shares of common stock issued by PPL Corporation (CUSIP No.: 69351T106) (the "Common Stock") at a purchase price of $25.54 per share including underwriting discounts and commissions of $0.759 per share. The Common Stock was purchased from Credit Suisse Securities (USA), LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill, Lynch, Pierce, Fenner and Smith Incorporated Credit Suisse Securities (USA) LLC 1 Barclays Capital Inc. Morgan Stanley & Co. Incorporated Wells Fargo Securities, LLC Citigroup Global Markets Inc. J.P. Morgan Securities LLC UBS Securities LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. The Williams Capital Group, L.P. Santander Investment Securities Inc. Scotia Capital (USA) Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities Inc. BNP Paribas Securities Corp. Credit Agricole Securities (USA) Inc. Mizuho Securities USA Inc. PNC Capital Markets LLC BNY Mellon Capital Markets, LLC KeyBanc Capital Markets Inc. RBC Capital Markets, LLC SunTrust Robinson Humphrey, Inc Piper Jaffray & Co. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Funds Rule 10f -3 Procedures at a Board meeting held on October 5, 2011. These materials include additional information about the terms of the transaction. mhtml:file://P:\Quarterly & Monthly Mutual Fund Reports\Dreyfus\New Dreyfus Board R 6/23/2011 mhtml:file://P:\Quarterly & Monthly Mutual Fund Reports\Dreyfus\New Dreyfus Board R 6/23/2011
